             Case 2:15-cv-00997-JHE Document 169 Filed 01/30/19 Page 1 of 6                 FILED
                                                                                   2019 Jan-30 PM 01:15
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

JAMES E. BARBER, JR.,                         )
                                              )
                       Plaintiff,             )
                                              )
                       v.                     )      Case No.: 2:15-cv-0997-JHE
                                              )
CORIZON HEALTH, et al.,                       )
                                              )
                       Defendants.            )

 OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE BILL OF COSTS


        COME NOW the Defendants Hugh Hood, M.D. and Roy Roddam, M.D.,

and submit this opposition to Plaintiff’s Motion to Strike Bill of Costs, and further

state as follows:

    A. Defendants’ Bill of Costs was timely filed.

        Defendants’ Bill of Costs was timely filed because plaintiff’s Rule 59 motion

suspended the judgment’s finality and tolled the time for filing a Bill of Costs until

the Court rules on the post-trial motion. As stated by the Seventh Circuit Court of

Appeals, “[a] timely filed motion under Rule 59 suspends the judgment’s finality . .

. which means that the time to file the bill of costs [does] not begin to run until the

district judge resolve[s] the Rule 59 motion.” Nat’l Org. for Women, Inc. v.

Scheidler, 750 F.3d 696, 689 (7th Cir. 2014). District courts within the Eleventh

Circuit have agreed. See Snow v. Boston Mutual Life Ins. Co., 2014 WL 641879, at

{B3061924}
             Case 2:15-cv-00997-JHE Document 169 Filed 01/30/19 Page 2 of 6



*3 (M.D. Ala. Feb. 19, 2014) (holding that “the judgment only became ‘final’ for

the purposes of Local Rule 54.1(a) when the Court denied Snow’s Rule 59 motion”

and deeming timely filed a Bill of Costs filed 351 days after the district court’s denial

of the Rule 59 motion); see also Jones v. Community Newspapers, Inc.. 2006 WL

3734304, at *2 (M.D. Fla. Dec. 15, 2006) (holding that the “clock” for filing an

attorney fee motion “began ticking only after the Court denied the Motion for

Reconsideration”).

         The United States District Court for the Middle District of Alabama explained

the effect of a Rule 59 motion on the deadline to timely file a Bill of Costs under

Local Rule 54.1 as follows:

                  Federal Rule of Civil Procedure 54(d)(1) states that
                  “[u]nless a federal statute, these rules, or a court order
                  provides otherwise, costs – other than attorney’s fees -
                  should be allowed to the prevailing party.” Fed. R. Civ. P.
                  54(d)(1). Rule 54(d), however, does not impose a specific
                  deadline on the prevailing party by which to file a motion
                  for costs; instead, the rule leaves it up to district courts’
                  local rules to fill in the gap. The relevant local rule in the
                  Middle District of Alabama states, “[r]equests for taxation
                  of costs (other than attorneys’ fees) under Fed. R. Civ. P.
                  54(d) shall be filed with the Clerk within 35 days after
                  entry of final judgment from which an appeal may be
                  taken. Failure to file within this time period will be
                  deemed a waiver.” M.D. Ala. LR 54.1(a). Local Rule
                  54.1(a) is silent as to what qualifies as a final judgment for
                  purposes of triggering the 35-day deadline when a Rule 59
                  motion is filed. The Eleventh Circuit, however, has made

         1
           Local Rule 54.1(a) for the Middle District of Alabama required that requests for taxation of costs be filed
within 35 days after entry of final judgment. Snow, 2014 WL 641879, at *2.


                                                          2
{B3061924}
             Case 2:15-cv-00997-JHE Document 169 Filed 01/30/19 Page 3 of 6



                 clear that a judgment does not qualify as a final judgment
                 for purposes of calculating a deadline to file a request for
                 costs until after a post-trial motion, such as a motion under
                 Rule 59, is decided by a district court. See, e.g., Members
                 First Fed. Credit Union v. Members First Credit Union of
                 Fla., 244 F.3d 806, 807 (11th Cir. 2011); Gladames v.
                 N&D Inv. Corp., 432 Fed. App’x 801 (11th Cir. 2011);
                 Jones v. Comm. Newspaper, Inc., 2006 WL 3734304, at
                 *2 (M.D. Fla. Dec. 15, 2006).

Snow, 2014 WL 641879, at *2. This Court has not yet ruled on Plaintiff’s Rule 59

motion; therefore, the deadline for Defendants’ to file their bill of costs has not yet

passed and Plaintiff’s motion to strike Defendants’ Bill of Costs on timeliness

grounds should be denied.

    B. The costs sought by Defendants are proper.

        In the Eleventh Circuit, “deposition transcripts are generally taxable as long

as they were ‘necessarily obtained for use in the case.’” Sutton v. Royal Carribbean

Cruise Line, 2018 WL 4282843, at *3 (S.D. Fla. Sept. 7, 2018) (quoting EEOC v.

W&O, Inc., 214 F.3d 600, 620-21 (11th Cir. 2000)). The court reporter attendance

fees included in Defendants’ Bill of Costs should be allowed because “it is necessary

for the court reporter to appear, record the testimony and then prepare the deposition

transcript in order for the deposition to occur.” Id. at *4 (holding that court reporter

fees were recoverable as costs). Although there is a split of authority in the Eleventh

Circuit regarding taxability of court report attendance fees, Defendants submit that

the better reasoned approach is to allow these fees as necessary costs of depositions.


                                              3
{B3061924}
             Case 2:15-cv-00997-JHE Document 169 Filed 01/30/19 Page 4 of 6



See Sutton, 2018 WL 4282843, at *4; Feise v. N. Broward Hosp. Dist., 2017 WL

3315144, at *3 (S.D. Fla. Aug. 3, 2017) (stating, “This Court finds that appearance

fees are recoverable. The current version of § 1920(2) allows the taxation of “[f]ees

for printed or electronically recorded transcripts necessarily obtained for use in the

case . . . The word ‘fees’ includes all costs associated with preparing the transcript,

which would necessarily include the court reporter’s appearance fee.”); Nelson v. N.

Borward Med. Ctr., 2014 WL 2195157, at *3 (S.D. Fla. May 27, 2014) (stating “this

Court is not convinced that Congress intended the 2008 amendment to Section

1920(2) to restrict recovery of court-reporter appearance fees”).

        With regard to the other “fees” to which Plaintiff objects, Plaintiff has failed

to meet his burden to establish that these fees are improper. See Krug v. Celebrity

Cruises, Inc., 2018 WL 3697495, at *1 (S.D. Fla. April 26, 2018) (holding that

“[w]hen challenging whether costs are taxable, the non-prevailing party bears the

burden of demonstrating that a cost is not taxable, unless the knowledge regarding

the proposed cost is within the exclusive knowledge of the prevailing party”).

Specifically, with regard to scanning of exhibits, such costs are reimbursable under

Section 1920(4) as “[f]ees for exemplification and the costs of making copies of any

materials where the copies are necessarily obtained for use in the case.” 28 U.S.C.

§ 1920(4).       Obtaining a copy of each of the deposition exhibits is necessary for

counsel to have full use of the deposition transcript in this case. The scanning and


                                            4
{B3061924}
             Case 2:15-cv-00997-JHE Document 169 Filed 01/30/19 Page 5 of 6



provision of electronic copies of the deposition exhibits in lieu of providing paper

copies of exhibits, is a necessary cost of making copies of materials necessarily

obtained for use in the case under Section


        WHEREFORE, PREMISES CONSIDERED, Defendants Hugh Hood, M.D.

and Roy Roddam, M.D., respectfully request this Honorable to enter an Order

denying Plaintiff’s Motion to Strike Bill of Costs.


                                         Respectfully submitted,

                                         /s/ Philip G. Piggott
                                         Philip G. Piggott (ASB-4379-P67P)
                                         E-mail: pgp@starneslaw.com
                                         STARNES DAVIS FLORIE LLP
                                         100 Brookwood Place, 7th Floor
                                         Birmingham, AL 35209
                                         Telephone: 205-868-6000
                                         Attorney for Defendants,
                                         Hugh Hood, M.D. and Roy Roddam, M.D.




                                           5
{B3061924}
             Case 2:15-cv-00997-JHE Document 169 Filed 01/30/19 Page 6 of 6



                            CERTIFICATE OF SERVICE

        I hereby certify that on January 30, 2019, filed the foregoing with the Clerk
of the Court using the CM/ECF filing system, which will send notification of such
filing to the following:

 Henry F. Sherrod, III, Esq.                   Sarah Grady, Esq.
 HENRY F. SHERROD III, P.C.                    Arthur Loevy
 119 South Court St., Suite 200                Jon Loevy
 Florence, AL 35631-0606                       Michael Kanovitz
                                               LOEVY & LOEVY
                                               312 North May Street, Suite 100
                                               Chicago, IL 60607

 Bethany Rupert, Esq.                          Barry Goheen, Esq.
 KING & SPALDING                               Coleen Schoch, Esq.
 2484 Brookdale Dr NE                          Bethany Rupert, Esq.
 Atlanta, GA 30345                             KING & SPALDING LLP
                                               1180 Peachtree Street NE
                                               Atlanta, GA 30309


                                         s/Philip G. Piggott
                                         OF COUNSEL




                                           6
{B3061924}
